Citation Nr: 1132333	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  05-31 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2006, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In May 2007, the Board remanded this case for further evidentiary development.  Thereafter, in a September 2008 decision, the Board denied entitlement to service connection for depressive disorder.  In September 2009, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board.  In February 2010, pursuant to the Court's Joint Motion to remand, the Board once again remanded this case for further evidentiary development.  The case has now been returned to the Board for further appellate action, and the Board has rephrased the issue as listed on the title page to better reflect the claim on appeal.

For reasons explained below, the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claim for service connection for an acquired psychiatric disorder, to include depressive disorder.

Contained in the Veteran's claims file is an annual report dated in June 1969 from the Educationally Handicapped Admissions and Discharge Committee of his high school district which indicated that, among other things, the Veteran's social skills were adequate in that he was socially accepted by his peers.  His anticipatory behavior and value judgments were indicated as good and his social maturity appeared to be developing after a somewhat slow start that year.  Based on this as well as academic information provided, the recommendation was that the Veteran continued in the Learning Disability group for an additional two periods.

The Veteran's service treatment records dated in November 1969 reveal that he complained of being hit in the head two months previously and prior to service.  The treatment note indicated the Veteran admitted being nervous and requested medication.  An additional treatment note from November 1969 indicated that the Veteran was threatening to harm himself in order to get out of service.  Additionally, a certificate dated in March 1970 from the Department of Psychiatry, Specialized Treatment Facility, Fort Ord Army Medical Hospital indicates that the Veteran had approximately five months of active duty which included 14 days of "bad time."  He was referred for a psychiatric evaluation by his unit commanding officer.  The Veteran was diagnosed with deficiency, mental, mild, borderline intelligence, IQ 82; personality, immature, which existed prior to service.  The psychiatric analysis indicates that the Veteran had a history of marked social inadaptability prior to and during his active service time.  His condition was described as part of a character and behavior disorder due to deficiencies in emotional and personality development of such a degree as to seriously impair his function in the military.  He was reported as using poor judgment, not being committed to productive goals and unmotivated.

A March 2002 VA hospital discharge summary noted that the Veteran presented with a nervous breakdown and had been depressed since his wife left him in January 2002.  He was hospitalized at that facility for six days and was discharged with an Axis I diagnosis of adjustment disorder.  A June 2002 VA treatment record noted assessments of a probably accidental multi-drug overdose and probable underlying depression.  Thereafter, the record reflects that the Veteran suffered a cerebrovascular accident (CVA) in April 2003.  A March 2004 VA treatment record noted the Veteran's report that his mental health issues had started in the Army and that he was discharged from service due to a catatonic episode therein.

The Veteran underwent a VA mental disorders examination in August 2004.  On that occasion, he reported that he was currently very depressed and had been very depressed every day for a long time.  He also reported that he was depressed in the military, but did not seek out any treatment.  The Veteran also reported that some of his current depression was because he could not do things that he used to do secondary to the CVA.  The examiner diagnosed the Veteran with Axis I diagnoses of psychotic disorder not otherwise specified and depressive disorder not otherwise specified.  The examiner noted his review of the Veteran's service treatment records, and also noted the June 1969 high school report.  The examiner further noted that he could not find any service treatment records documenting significant depression, although he did note the service treatment record stating that the Veteran had talked about harming himself as a way to get out of the military.  The examiner concluded that he had no idea what the appropriate diagnosis was when the Veteran was in service, so he (the examiner) did not know any way of establishing a link between whatever psychological problems the Veteran may have had while he was in the service and the Veteran's current problems without resorting to speculation.

Subsequent VA treatment records have indicated the Veteran's history of mood, psychotic, and behavioral disorders secondary to his CVA, though the Veteran has also contended that he has had depression since his time in service.  At his September 2006 hearing, the Veteran reported that the cause of his depression was the poor treatment and harassment he received from other soldiers in service because he was the youngest in the company.  In a March 2007 VA treatment record, it was noted that he stated he had PTSD from a beating a drill sergeant gave him.  However, the treatment provider at that time in March 2007 noted that the Veteran did not seem to have classic PTSD symptoms, and that the Veteran's mood and past psychotic symptoms seemed to be more congruent with cluster B traits, past history of CVA, and drug and alcohol abuse than from any military experiences.  Furthermore, in a July 2008 statement, a friend of the Veteran's noted his observations of negative changes in the Veteran's personality, attitude, and behavior after his time in service.

The Board notes that in a recent case, Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court has set forth guidelines under which the Board may accept an inconclusive VA medical report, providing that "it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Court acknowledged that there may be instances in which the examiner may be unable to furnish a requested opinion, such as when there is a limit to even the most current medical knowledge, when no medical expert can assess the likelihood that a condition was due to an in-service event or disease because information that could only have been collected in service is missing, or when "the valid application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability, such that a physician could only speculate as to the cause of a claimant's disability or condition."  Id.  However, at minimum, the examiner must explain what facts cannot be determined and why.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In light of the Jones case, the Board has determined that the Veteran should now be afforded a new VA psychiatric examination with medical opinion by a psychiatrist or psychologist in order to determine whether any of his current acquired psychiatric disabilities arose during service or are otherwise related to any incident of service, taking into account all of the evidence contained in his service treatment records.  The examiner should provide a complete rationale for all opinions expressed.  If the examiner is unable to furnish the requested opinion, then he or she must explain what facts cannot be determined and why.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist to determine the nature and extent of any current psychiatric disabilities, and to obtain an opinion as to whether any such disorders are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability (other than personality disorders), the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is otherwise related to any incident of service, taking into account all of the evidence contained in the Veteran's service treatment records.

The examiner should also indicate whether any current acquired psychiatric disability is related to any condition that existed prior to service.  If so, the examiner should provide an opinion as to whether the preexisting condition underwent a permanent worsening of the underlying disorder beyond normal progression (aggravation) during or as a result of the Veteran's service.  If the examiner determines that such a condition was aggravated by service, then he or she should opine whether any current acquired psychiatric disorder is related to that aggravation.

A complete rationale for all opinions expressed should be provided.  If the examiner is unable to furnish the requested opinion, then he or she must explain what facts cannot be determined and why.

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

